                                         Case 4:18-cv-00553-KAW Document 121 Filed 03/29/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         NATALIE ARNOLD,
                                   7                                                        Case No. 4:18-cv-00553-KAW
                                                        Plaintiff,
                                   8                                                        ORDER TO FILE DISMISSAL WITHIN
                                                 v.                                         120 DAYS
                                   9
                                         WILLIAM BARR, et al.,                              Re: Dkt. No. 120
                                  10
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On March 26, 2021, the Court entered the parties’ stipulation regarding attorneys’ fees and

                                  14   costs. Accordingly, Plaintiff shall file a dismissal within 120 days of this order, absent any

                                  15   extension ordered by the Court.

                                  16          IT IS SO ORDERED.

                                  17   Dated: March 29, 2021

                                  18                                                    ______________________________________
                                                                                        KANDIS A. WESTMORE
                                  19                                                    United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
